Case 3:18-cv-00694-TJC-MCR Document 19 Filed 08/20/21 Page 1 of 36 PageID 2010




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION


    RICKY T. OLIVER,

                 Petitioner,

    v.                                                Case No. 3:18-cv-694-TJC-MCR

    SECRETARY, FLORIDA
    DEPARTMENT OF CORRECTIONS,
    et al.,

            Respondents.
    ________________________________

                                           ORDER

         I.      Status

              Petitioner, an inmate of the Florida penal system, is proceeding on a pro

    se Petition for Writ of Habeas Corpus Under 28 U.S.C. § 2254, with exhibits,

    filed on May 24, 2018 (mailbox rule). See Doc. 1.1 He challenges a state court

    (Duval County, Florida) judgment of conviction for two counts of attempted

    murder with a firearm and one count of shooting or throwing deadly missiles,

    for which he is serving life imprisonment. Id. at 1. Respondents filed a Response

    with exhibits. See Docs. 9, 18. Petitioner filed a Reply. See Doc. 13. This case is

    ripe for review.


    1For all documents filed in this case, the Court cites to the page numbers as
    assigned by the Court’s electronic case filing system.
Case 3:18-cv-00694-TJC-MCR Document 19 Filed 08/20/21 Page 2 of 36 PageID 2011




       II.      Governing Legal Principles

             The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA)

    governs a state prisoner’s federal habeas corpus petition. See Ledford v.

    Warden, Ga. Diagnostic & Classification Prison, 818 F.3d 600, 642 (11th Cir.

    2016). “‘The purpose of AEDPA is to ensure that federal habeas relief functions

    as a guard against extreme malfunctions in the state criminal justice systems,

    and not as a means of error correction.’” Id. (quoting Greene v. Fisher, 565 U.S.

    34, 38 (2011)).

             The first task of the federal habeas court is to identify the last state court

    decision, if any, that adjudicated the petitioner’s claims on the merits. See

    Marshall v. Sec’y Fla. Dep’t of Corr., 828 F.3d 1277, 1285 (11th Cir. 2016). The

    state court need not issue an opinion explaining its rationale in order for the

    state court’s decision to qualify as an adjudication on the merits. See Harrington

    v. Richter, 562 U.S. 86, 100 (2011). Where the state court’s adjudication on the

    merits is unaccompanied by an explanation,

                   the federal court should “look through” the unexplained
                   decision to the last related state-court decision that
                   does provide a relevant rationale. It should then
                   presume that the unexplained decision adopted the
                   same reasoning. But the State may rebut the
                   presumption by showing that the unexplained
                   affirmance relied or most likely did rely on different
                   grounds than the lower state court’s decision, such as
                   alternative grounds for affirmance that were briefed or
                   argued to the state supreme court or obvious in the
                   record it reviewed.

                                                2
Case 3:18-cv-00694-TJC-MCR Document 19 Filed 08/20/21 Page 3 of 36 PageID 2012




    Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018).

          When a state court has adjudicated a petitioner’s claims on the merits, a

    federal court cannot grant habeas relief unless the state court’s adjudication of

    the claim was “contrary to, or involved an unreasonable application of, clearly

    established Federal law, as determined by the Supreme Court of the United

    States,” or “was based on an unreasonable determination of the facts in light of

    the evidence presented in the State court proceeding,” 28 U.S.C. § 2254(d)(1),

    (2). A state court’s factual findings are “presumed to be correct” unless rebutted

    “by clear and convincing evidence.” Id. § 2254(e)(1).

                AEDPA “imposes a highly deferential standard for
                evaluating state court rulings” and “demands that
                state-court decisions be given the benefit of the doubt.”
                Renico v. Lett, 559 U.S. 766, 773 (2010) (internal
                quotation marks omitted). “A state court’s
                determination that a claim lacks merit precludes
                federal habeas relief so long as fairminded jurists could
                disagree on the correctness of the state court’s
                decision.” Richter, 562 U.S. at 101 (internal quotation
                marks omitted). “It bears repeating that even a strong
                case for relief does not mean the state court’s contrary
                conclusion was unreasonable.” Id. [at 102] (citing
                Lockyer v. Andrade, 538 U.S. 63, 75 (2003)). The
                Supreme Court has repeatedly instructed lower federal
                courts that an unreasonable application of law requires
                more than mere error or even clear error. See, e.g.,
                Mitchell v. Esparza, 540 U.S. 12, 18 (2003); Lockyer,
                538 U.S. at 75 (“The gloss of clear error fails to give
                proper deference to state courts by conflating error
                (even clear error) with unreasonableness.”); Williams v.
                Taylor, 529 U.S. 362, 410 (2000) (“[A]n unreasonable


                                            3
Case 3:18-cv-00694-TJC-MCR Document 19 Filed 08/20/21 Page 4 of 36 PageID 2013




                application of federal law is different from an incorrect
                application of federal law.”).

    Bishop v. Warden, GDCP, 726 F.3d 1243, 1253-54 (11th Cir. 2013) (internal

    citations modified).

       III.   Relevant Procedural History

          During the relevant time period, Petitioner was facing criminal charges

    in three separate state court cases. See Duval County Case Nos. 16-2010-CF-

    6391 (attempted murder case challenged in the instant Petition); 16-2010-CF-

    6393 (robbery case); 16-2008-CF-17817 (sale or delivery of cocaine). For the pre-

    trial proceedings, the attempted murder case and the robbery case largely

    travelled together.

          On July 10, 2012, Petitioner filed a pro se motion to discharge his

    appointed counsel, Sissy Adams-Jones, in the attempted murder and robbery

    cases. See Doc. 9-2 at 52-55. On September 20, 2012, the trial court conducted

    a final pretrial hearing. See Doc. 9-5 at 42. The court asked Petitioner whether

    he still wanted to discharge his counsel, to which Petitioner responded, “I’m

    thinking.” Id. at 47. After allowing some time for Petitioner to contemplate his

    decision, the court stated:

                       All right. Well, let me let you think about it. I’m
                 only going to hear this, if you really want to do it. And
                 the fact that you’re thinking now, which is a good
                 thing, tells me that I’m certainly not going to hear it
                 today.


                                            4
Case 3:18-cv-00694-TJC-MCR Document 19 Filed 08/20/21 Page 5 of 36 PageID 2014




                          So what we’re going to do, is we’re going to
                   continue these cases. . . . So we are going to set this for
                   trial and final pretrial and also set it for an interim
                   date where Mr. Oliver can tell us whether he wants to
                   proceed with his Nelson[2] request or not.

    Id. at 47, 49. Subsequently, on September 25, 2012, the trial court held a

    hearing to resolve Petitioner’s pro se request to discharge his counsel:

                        THE COURT: All right. Mr. Oliver, have you
                  decided which way you want to proceed, sir?

                         THE DEFENDANT: Yes, sir. I’d like to obtain
                  conflict . . . free counsel and, as a last resort, I’d go pro
                  se, but I have a conflict with my attorney and I’d like to
                  --

                         THE COURT: Okay. Let me ask two questions
                  then, since you’ve told me that you, in effect, want a
                  Nelson hearing and then you’d like a Faretta[3] hearing
                  if the Nelson hearing doesn’t go your way. So, have you
                  filed a written motion for both of those things?

                       THE DEFENDANT: Just a motion to dismiss
                  counsel.

    Id. at 55-56. The court then explained to Petitioner that he needed to file a

    Nelson motion and a Faretta motion and the requirements of such motions, and

    continued the proceeding. Id. at 56-57.

            On September 27, 2012, the court reconvened and Petitioner advised the

    court that he wished to withdraw his motion to dismiss counsel and proceed



    2   Nelson v. State, 274 So. 2d 256 (Fla. 4th DCA 1973).
    3   Faretta v. California, 422 U.S. 806 (1975).

                                               5
Case 3:18-cv-00694-TJC-MCR Document 19 Filed 08/20/21 Page 6 of 36 PageID 2015




    with a Faretta hearing so he could proceed pro se. Id. at 64. After extensive

    questioning and advising Petitioner of his rights and the dangers of self-

    representation, see id. at 64-101, the court made the following findings:

                      THE COURT: All right. At this time, even though
                the defendant’s got physical problems and he has been
                diagnosed as paranoid schizophrenic, he is not
                exhibiting any such behavior.

                      In fact, he is exhibiting quite clear thought in
                court. His demeanor is excellent. And I can tell by all of
                his answers, they are logical and they make sense.

                     I am not saying that he is going to be a good
                lawyer, and I doubt very seriously that he will be one,
                but he does understand the dangers that he is
                encountering.

                      And he’s got the right under case law and our
                constitution to represent himself. So even though I
                think he is making a real bad mistake, I’m here to
                guarantee his right to make that mistake.

                      Therefore, at this time I do allow Mr. Oliver to
                proceed pro se. His current counsel will be here as
                standby counsel, and we’ll proceed to trial.

                      Now, I do believe we’ve got a final pretrial on
                11/15 and a jury selection date 11/26.

                      Let me just ask you now, Mr. Oliver. Do you want
                to keep that trial date?

                     The State is announcing that they want to try the
                robbery first?

                      [PROSECUTOR]: Your Honor, that’s the one
                that has been prepared. It’s my understanding in
                discussions with Ms. Sissy Adams that the defense had

                                            6
Case 3:18-cv-00694-TJC-MCR Document 19 Filed 08/20/21 Page 7 of 36 PageID 2016




                 not completed depositions in the shooting case. I
                 believe everything is ready to go in the . . . unarmed
                 robbery case.

                        So at this point, obviously, he would be entitled
                 to get all of that material. I don’t know if he still wants
                 to try to do the 26th or if he wants to move it.

                       THE COURT: That’s what I’m asking now.

                      I’ll ask counsel. Did you take depositions in the
                 robbery case?

                       MS. ADAMS-JONES: In the robbery case, yes,
                 with the exception of about two category A witnesses.

                       THE COURT: Okay. So it may well be that Mr.
                 Oliver is all ready to go. His counsel has already
                 prepared the case, and we can keep that trial date of
                 11/15, 11/26.

                      If both sides agree with that, we will, but if you
                 want a continuance, tell us now, Mr. Oliver.

                      THE DEFENDANT: Yes, sir, I do. . . . I want to
                 deposition the other remaining two category A
                 witnesses.

    Id. at 101-03. The trial court then granted Petitioner’s request for a continuance

    of the trial date. Id. at 103.

          On January 9, 2013, during a status hearing, the court confirmed that

    Petitioner wanted to continue representing himself, granted Petitioner

    additional time for discovery, and reset the trial for May 13, 2013. Id. at 150,

    157-58. Petitioner commented during the status hearing that he was being




                                             7
Case 3:18-cv-00694-TJC-MCR Document 19 Filed 08/20/21 Page 8 of 36 PageID 2017




    “forced to be representing [himself] now, because nobody is helping [him].” Id.

    at 158. The court advised Petitioner:

                      THE COURT: . . . [W]hen you say you’re forced
                into self-representation, I wanted the record to be very
                clear, I’m certainly not forcing you into self-
                representation, and if at any time all you have to do is
                ask me, and I will put . . . Ms. Adams-Jones back on as
                your attorney at any time. So you’re not being forced. I
                want the record to be real clear. You might have meant
                something different than the way it sounded, but you’re
                not being forced in any way to represent yourself. This
                is your decision. . . . You either represent yourself, as
                you’ve chosen; or you go back with Ms. Adams-Jones.

                        Has there ever been a Nelson inquiry in this
                case?

                      THE DEFENDANT: I would like to have another
                one, so I can get rid of her.

                       THE COURT: We’re not going to have another
                one, if we’ve already had one.

                        THE DEFENDANT: No, we didn’t.

                      THE COURT: A Nelson inquiry is where you say,
                Judge, she’s been ineffective in representing me, and
                therefore - -

                     THE DEFENDANT: I withdrew that motion,
                Your Honor.

                        THE CLERK: That’s correct.

                     THE COURT: . . . [A]t any rate, you have a choice.
                The only choices you have are Nelson - - and that’s
                where you seek to have someone else represent you - -
                or representation of yourself, or Ms. Adams-Jones.
                Those are you three choices.

                                            8
Case 3:18-cv-00694-TJC-MCR Document 19 Filed 08/20/21 Page 9 of 36 PageID 2018




                      But it’s your decision[]. It’s not the Court’s
                decision. And I’m certainly not forcing you one way or
                the other.

                      Do you understand, Mr. Oliver?

                      THE DEFENDANT: Yes, sir.

    Id. at 162-64.

          During a pretrial hearing held on March 5, 2013, Petitioner advised the

    court that he wanted to remain pro se in his attempted murder case, but he

    requested the court reappoint Ms. Adams-Jones as his counsel in the robbery

    case and then conduct a Nelson hearing. Id. at 173. The court, Petitioner, and

    the prosecutor engaged in a discussion regarding Petitioner’s intentions with

    respect to his representation in both cases. See id. at 173-87. Notably, the

    following discussion occurred:

                        [PROSECUTOR:] Judge, one of the things that I
                don’t know if the court picked up on, this defendant
                stated that in the second case [(the attempted murder
                case)]. . . when that goes to trial, he said he is going to
                get a lawyer.

                       ....

                      THE COURT: Did you say that; you’re going to
                represent yourself in the second case?

                       THE DEFENDANT: No, sir. I didn’t say that. I
                said I’m going to continue to do my research on that
                case. And when the time comes, the trial date is set, I
                will hand it over to my counsel.




                                            9
Case 3:18-cv-00694-TJC-MCR Document 19 Filed 08/20/21 Page 10 of 36 PageID 2019




                      [PROSECUTOR:] That’s exactly what he said.
                He is going to hand it over to a lawyer after he does
                what he wants to do with it. That’s a concern.

                       And I would cite the court to Jones v. State,
                which is a Florida Supreme Court case. It says an
                individual that is representing himself can’t willy nilly
                go back and forth between choices.

                      It puts the court, it puts the lawyer that’s
                representing him in an absolutely impossible position.

                       It needs to be a solid decision made by this
                defendant based on all the information the court gets
                through a Faretta [i]nquiry of whether he truly wants
                to represent himself or not.

                       This defendant is stating today before the Court
                that he is just going to do what he wants, and then he
                is going to hand it off to a lawyer right before the trial
                or whatever. I think that is completely unacceptable.
                And the State of Florida would object.

                       If we have a hearing, we should have it as to both
                cases and not just the one case.

                      THE DEFENDANT: I don’t see where that’s a
                concern, Your Honor, because either I get appointed a
                counsel or I take it all the way to the jury selection and
                then hand it over to a counsel. That’s the same thing.

                        THE COURT: I’m not really sure that that issue
                is ripe, especially in light of the fact that the State
                wants to try the case ending in 6393 [(the robbery case)]
                first. And if we do try that case, that will be the second
                case that Mr. Oliver gets tried, and then eventually if
                he is convicted, sentenced upon.

                       I’m not really going to worry too much about the
                third case unless that comes up.


                                           10
Case 3:18-cv-00694-TJC-MCR Document 19 Filed 08/20/21 Page 11 of 36 PageID 2020




                       But I think the State is correct. The defendant
                 should not be able to just play games with the court and
                 bounce back and forth between self representation and
                 tax-payer provided attorney representation.

                        And the State, you can bring that up tomorrow.
                 If there is some way that we can resolve it, then I will
                 do that. But right now his current motion only
                 addresses the 6393 case.

     Id. at 184-86.

           On March 25, 2013, a hearing was held, at the beginning of which the

     court confirmed that Petitioner wanted to proceed pro se. Doc. 9-6 at 5, 12.

     Petitioner advised the court that he was withdrawing his request to have

     counsel reappointed in the robbery case. Id. at 6-7. The court heard argument

     on Petitioner’s pro se motion to dismiss the robbery case and denied the motion.

     Id. at 24-25. The court then had a discussion with Petitioner about his options

     of proceeding with or without counsel in both his robbery and attempted murder

     cases. See id. at 25-33. Petitioner renewed his request for a Nelson hearing in

     his robbery case. Id. at 33.

           Therefore, another hearing was held the following day. See id. at 36.

     Petitioner withdrew his request for a Nelson hearing in the robbery case, and

     requested that counsel be appointed to represent him in that case only. Id. at

     41 (requesting counsel be appointed for the robbery case but indicating he would

     “like to remain pro se on [his] 6391 case”). The court reappointed Ms. Adams-

     Jones in the robbery case. Id. at 41-42. The robbery trial had previously been

                                           11
Case 3:18-cv-00694-TJC-MCR Document 19 Filed 08/20/21 Page 12 of 36 PageID 2021




     set for May 13, 2013, and the court confirmed that date with the parties. Id. at

     45.

           On June 3, 2013, Petitioner filed a pro se demand for speedy trial in his

     attempted murder case. Doc. 9-2 at 93. On June 5, 2013, the court held a

     hearing to discuss the case. See Doc. 18 at 7-17. The prosecutor advised the

     court that the case was set for trial in September 2013, but in light of

     Petitioner’s demand for speedy trial, the trial would have to be moved up. Id. at

     9, 12. The court suggested July 8 or 15, 2013, but the clerk advised that

     Petitioner’s stand-by counsel had asked that the trial not be set for the week of

     July 8 because she would be unavailable. Id. at 12-14. The following exchange

     then occurred:

                        THE COURT: . . . [The clerk] told us that [stand-
                 by counsel] didn’t want that week, but that is the week
                 it is going to have to be. By the way, Mr. Oliver, you
                 still want to represent yourself?

                       THE DEFENDANT: Yes, sir.

                        THE COURT: In this other trial, even though
                 your attorney got you practically off during the last
                 trial. You want to represent yourself?

                       THE DEFENDANT: Yes, sir.

                       ....

                      THE COURT: Did you want her to be your
                 standby counsel?

                       THE DEFENDANT: Yes, sir.

                                            12
Case 3:18-cv-00694-TJC-MCR Document 19 Filed 08/20/21 Page 13 of 36 PageID 2022




                      THE COURT: She may not be able to be there
                that week. You are the one asking for speedy trial. You
                may not have a standby counsel that week. Do you
                understand?

                      THE DEFENDANT: Yes, sir.

                      THE COURT: If it turns out she can’t be here if
                you want to continue and withdraw your demand for
                speedy trial, it is up to you. Otherwise, you may be
                putting yourself in a position where you can’t try this
                case with standby counsel. Do you understand, sir?

                      THE DEFENDANT: Yes, sir.

                      THE COURT: She is going to be out of town that
                week. She can’t be here that week. So I will tell you
                right now she is not going to be here. So if you want
                speedy trial, that is the week we are going to set this.

                      You are going to be without standby counsel.
                That is just the way it is. Do you understand? If you
                want standby counsel, tell me now. If you would rather
                have standby counsel than speedy trial within the next
                45 days tell me now.

                     THE DEFENDANT: Yes, sir. I want standby
                counsel.

                     THE COURT: Well, you are not going to have
                standby counsel, because I am setting this within the
                45-day period. I am setting it on the week where your
                standby counsel can’t be here. Do you understand that,
                sir?

                      THE DEFENDANT: Yes, sir.

                      THE COURT: I will consider appointing another
                attorney as your standby counsel. But they won’t be as
                familiar with the case as she is.

                                          13
Case 3:18-cv-00694-TJC-MCR Document 19 Filed 08/20/21 Page 14 of 36 PageID 2023




                       THE DEFENDANT: I need her.

                       THE COURT: Okay. Well, you are not going to
                 have her pursuant to your demand for speedy trial. You
                 can appeal this all you want if you get convicted. Thank
                 you. Take Mr. Oliver back.

                       ....

                       THE COURT: So the record is clear, it is over his
                 objection, but the Court has no choice.

                       [PROSECUTOR]: Are we doing it the 8th?

                       THE COURT: Yes, ma’am.

     Id. at 13-16.

           On June 25, 2013, the court confirmed with Petitioner that he wanted to

     continue proceeding pro se and reviewed the procedural history of the case. See

     id. at 21-24. The following discussion occurred:

                       THE COURT: We had our calendar call on 6/5 I
                 believe?

                        THE DEFENDANT: Yes, sir. Jury selection was
                 set for 7/8.

                       THE COURT: That’s right. And I told you that if
                 you wanted us to keep that trial date that your standby
                 counsel would not be available. Let me ask you this, . .
                 . do you want me to appoint someone else to be your
                 standby counsel that week?

                       THE DEFENDANT: No, sir. Ms. Adams has
                 informed me that she’ll be able to represent me as
                 standby on the 8th.




                                            14
Case 3:18-cv-00694-TJC-MCR Document 19 Filed 08/20/21 Page 15 of 36 PageID 2024




                      THE COURT: Oh, okay. So whatever plan that
                 she made she’s changed it so she can be there?

                       THE DEFENDANT: Been delayed, yes, sir.

     Id. at 24. Then, at the final pretrial hearing on July 1, 2013, the court conducted

     a final Faretta inquiry, during which petitioner confirmed that he wanted to

     continue representing himself and that his standby counsel would be present.

     Id. at 29-56. The prosecutor interrupted, “Your Honor, if I may interject, Miss

     Adams-Jones won’t be here.” Id. at 33-34. The following exchange then occurred:

                        THE COURT: Thank you, sir, I stand corrected.
                 Because you demanded speedy trial, this was the only
                 day the Court could try your case within the speedy
                 trial period, therefore, you will have to proceed without
                 Miss Adams. Miss Adams, what?

                       [PROSECUTOR]: Jones.

                       THE COURT: Jones, do you understand?

                      THE DEFENDANT: Yes, sir, she told me she
                 would be present.

                       THE COURT: Okay, but I always try to give you
                 the worst case scenario in a waiver like this. . . . I don’t
                 think you can waive your rights unless you know. Now,
                 she might not be here that week, but you’d prefer to
                 go to trial that week within your demand for
                 speedy trial with or without her, is that correct,
                 sir?

                       THE DEFENDANT: Yes, sir.

     Id. at 34 (emphasis added). At the conclusion of the hearing, the court again

     inquired of Petitioner:

                                             15
Case 3:18-cv-00694-TJC-MCR Document 19 Filed 08/20/21 Page 16 of 36 PageID 2025




                       THE COURT: Having been advised of your right
                to counsel, the advantages of having counsel, the
                disadvantages and dangers of proceeding without
                counsel, the nature of the charges and possible
                consequences in the event of a conviction, are you
                absolutely certain that you do not want me to appoint
                [a] lawyer to defend you, sir?

                      THE DEFENDANT: Yes, sir.

                      THE COURT: Do you want me to continue to
                appoint Miss Adams-Jones in the event she can be
                here, we’re not sure if she can, but if she’s here[.] Do
                you want me to continue to appoint her as stand-by
                counsel?

                      THE DEFENDANT: Yes, sir.

                      THE COURT: If she’s not here you want to go
                to trial without her, is that correct?

                      THE DEFENDANT: Yes, sir.

                      THE COURT: Okay. Then she is so appointed.
                We’ll see whether she can make it or not.

     Id. at 55-56 (emphasis added).

           On July 8, 2013, the day of jury selection, Petitioner advised the court

     that he wanted his stand-by counsel, Ms. Adams-Jones, reappointed to

     represent him. Doc. 9-3 at 9. Ms. Adams-Jones advised the court that she had

     spoken with Petitioner the night before, and he advised her that he was going

     to request she be reappointed. Id. at 11. She indicated that if the court

     reappointed her, she would need a continuance of the trial to prepare. Id. The

     court acknowledged that Petitioner had filed a demand for speedy trial, and

                                          16
Case 3:18-cv-00694-TJC-MCR Document 19 Filed 08/20/21 Page 17 of 36 PageID 2026




     after some discussion, Petitioner stated he would withdraw that demand. Id. at

     11-12. The state, however, objected, and argued that Petitioner was engaging a

     delay tactic; according to the state: Petitioner “was asked on numerous prior

     court dates by Judge Stetson whether or not he wanted his trial or his stand-by

     counsel, knowing that Ms. Jones would be unavailable the week of July 8th.”

     Id. at 12-13. The state continued:

                 I actually had Mr. Oliver added on the calendar when I
                 received a copy of the [demand for] speedy trial. He
                 filed it directly after a trial that I tried him on. When
                 he came to court the date that he said himself was July
                 8th. At that point in time Ms. Gardner, who’s Judge
                 Stetson’s JA, who knew Ms. Adams-Jones[’] schedule,
                 said Ms. Adams-Jones has already notified us that she
                 is not available that week.

                       Judge Stetson went through a long series of
                 questions with him, do you want your stand-by counsel
                 or do you want your trial, do you want your stand-by
                 counsel or do you want your trial. Every time he said
                 he wanted his trial.

                        He’s had three pending cases. One he’s serving a
                 sentence on for 20 years and the other one he had a
                 robbery case and all of which he filed speedy trial
                 notices and then when the trial date comes he wants a
                 continuance. I know the Court is not aware of that, but
                 as an officer of the court, I know Ms. Adams-Jones will
                 also agree as an officer of the court, that every time we
                 get to a trial date he somehow - - he’ll file a demand for
                 speedy trial and at the trial date he’ll say, oh, no, I want
                 a continuance, I want this, I want that. And then the
                 last time we went to trial it was over his objection to a
                 continuance where he basically demanded a speedy
                 trial in that case, too.


                                             17
Case 3:18-cv-00694-TJC-MCR Document 19 Filed 08/20/21 Page 18 of 36 PageID 2027




                         So this has been a pattern for this particular
                   defendant. . . . I’m sure once we get back, if the Court
                   grants a continuance, he’ll file another demand for
                   speedy trial and then we’ll be in the same kind of
                   circular hamster wheel, essentially, like we’ll come at
                   his whim that he wants a speedy trial and then when
                   we get there he doesn’t want it.

     Id. at 13-14. Ms. Adams-Jones also recognized that Petitioner had filed

     “numerous demands for speedy trial” in his other cases, but she explained that

     discovery still needed to be conducted and assured the court that if she were

     reappointed, she would not file a demand for speedy trial. Id. at 15.

             In considering Petitioner’s request to withdraw his demand for speedy

     trial, the court summarized the procedural history of the case:

                          THE COURT: Well, I think the problem is, and,
                   of course, I can’t read the future, but and I take you[4]
                   at your word as an officer of the court that you would
                   not file a demand for speedy trial, but that doesn’t stop
                   him from deciding to go pro se again and then doing it
                   again. So there’s no guarantee whatsoever that that
                   wouldn’t occur again.

                          But beyond that, there’s some very specific rules
                   I think. The first thing I need to do is figure out, since
                   I haven’t handled the case all along -- this is case No.
                   2010-6391 and I just need to make sure I’ve got a
                   printout of the cases I’ll give the correct one -- or maybe
                   I don’t even have the correct one. I do. So it looks like,
                   just for my own sake, on July 15th, 2010, he was
                   arraigned. He had a final pretrial November 10th of
                   2010 and then following that, obviously it didn’t go to
                   trial, several status hearings and then a disposition
                   date of January 25th of 2011, obviously did not get

     4   Referring to Petitioner’s stand-by counsel, Ms. Adams-Jones.

                                               18
Case 3:18-cv-00694-TJC-MCR Document 19 Filed 08/20/21 Page 19 of 36 PageID 2028




                 disposed of. Another final pretrial February 17th of
                 2011, two pretrials and then a final pretrial April 7th
                 of 2011. Final pretrial July 21st of 2011. One, two,
                 three, four, five pretrials and then another final
                 pretrial October 13th of 2011. Three more pretrials and
                 then a final pretrial December 8th of 2011, a final
                 pretrial March 15th of 2012, final pretrial March 22nd
                 of 2012, final pretrial June 14th of 2012, a pretrial and
                 then a final pretrial September 20th of 2012, a pretrial
                 and then a hearing on a motion September 27th of
                 2012. Four, five, six, seven, eight, nine, 11 pretrials and
                 then a final pretrial May 8th of 2013. Final pretrial
                 May 23rd of 2013. Two pretrials, a hearing on motion
                 June 5th of 2013, a final pretrial June 25th of 2013,
                 final pretrial June 27th of 2013, final pretrial July 1st
                 of 2013 at which it was passed until today for jury
                 selection.

     Id. at 15-17. The court recited the pertinent portion of Florida Rule of Criminal

     Procedure 3.191(g) regarding demands for speedy trial,5 confirmed the state

     objected to Petitioner’s request to withdraw his demand, and then concluded:

                        THE COURT: The rule is here for a reason and
                 the reason it’s here and the reason it is so strict is to
                 keep people -- and I’m not accusing you of doing this,
                 please don’t misunderstand, but it’s to keep people from
                 playing games with the Court, that when they say
                 they’re ready they’re ready, and a demand for speedy
                 trial is something that the rest of us all have to sort of
                 jump through some hoops and get it done and we
                 change schedules, we get other judges to help us,
                 whatever we need to do to as a system to assure that

     5 “A demand [for speedy trial] may not be withdrawn by the accused except on
     order of the court, with consent of the state or on good cause shown. Good cause
     for continuances or delay on behalf of the accused thereafter shall not include
     nonreadiness for trial, except as to matters that may raise after the demand for
     trial is filed and that reasonably could not have been anticipated by the accused
     or counsel for the accused.” Fla. R. Crim. P. 3.191(g).

                                             19
Case 3:18-cv-00694-TJC-MCR Document 19 Filed 08/20/21 Page 20 of 36 PageID 2029




                 your demand is honored. And that’s why the rules
                 committee of the Supreme Court and the legislature
                 have made this rule so strict, is that it causes everyone,
                 besides you, to take note that you’re ready, that you’re
                 demanding your trial, and it’s time to move forward.
                 And there’s nothing that’s been told to me, unless
                 there’s some case law I’m not aware of, where what
                 you’re saying today would be good cause.

                       And although Mr. Oliver has apparently related
                 to you that he was under the impression that you would
                 be available, the State has indicated that that is not
                 correct, that Judge Stetson clearly told him that you
                 would not be available and that that was his choice if
                 he wanted to go ahead and proceed and he chose to
                 proceed without.

                       In fact, I believe Mr. Overstreet [(the prosecutor)]
                 might have even told me that right as Mr. Oliver
                 mentioned that he might want to have you reappointed
                 that he had already made that decision that he was
                 prepared to proceed. He wanted to honor -- have the
                 Court honor his demand for speedy trial as opposed to
                 waiving, withdrawing, whatever Judge Stetson,
                 whatever words he might have used.

                       So I don’t know anything more than what I’ve
                 been told and what the rules say. Based on what the
                 rules say, I can’t find good cause and the State has
                 informed us that they are not prepared to consent to
                 having that demand withdrawn.

     Id. at 17-21. The court conducted another Faretta inquiry. Id. at 23-38. During

     that inquiry, the following occurred:

                         THE DEFENDANT: For one thing I totally
                 misunderstood what [Judge] Stetson was telling me
                 last - - when we set this trial date. My stand-by counsel,
                 Sissy Adams, was informing me that she was not going
                 on vacation until the end of the week and that she

                                             20
Case 3:18-cv-00694-TJC-MCR Document 19 Filed 08/20/21 Page 21 of 36 PageID 2030




                 would be her to represent me on my trial and when
                 [Judge] Stetson asked me if I would - - he gave me the
                 option to withdraw my demand for speedy trial,
                 knowing that she wouldn’t be there to represent me,
                 but I was not aware of that and still ain’t aware of that.
                 She’s told me that she’s going to be able to represent
                 me and I need an attorney. Point-blank. And I need
                 somebody that’s familiar with my case. I’m facing two
                 life sentences and 60 years.

                       ....

                       THE COURT: . . . You’ve known for three years
                 what you’re facing, correct? And you’ve gone back and
                 forth attorney, not attorney, attorney, not attorney.

                       THE DEFENDANT: No, ma’am, I have not. I
                 have not went pro se but one time. I don’t know what
                 they’re talking about, but I’ve never went pro se but one
                 time and I reappointed her on my trial last month and
                 I had her on my robbery case, she represented me, and
                 I stayed pro se on my remaining charges to do research
                 on it and - - and just like I did in my last trial I’m
                 requesting trial counsel.

     Id. at 35-36. The court, while recognizing that Petitioner was requesting

     counsel, found that Petitioner was competent to waive his right to counsel and

     his waiver was knowingly and intelligently made. Id. at 36-37.

           The case then proceeded to jury selection, during which Petitioner

     commented to the prospective jurors that he was being forced to proceed pro se

     despite his request for counsel. Id. at 129. The following discussion was had

     outside the presence of the prospective jurors:

                       [PROSECUTOR]: Mr. Oliver, as the Court has
                 ruled previously, has shown that he is flip-flopping

                                            21
Case 3:18-cv-00694-TJC-MCR Document 19 Filed 08/20/21 Page 22 of 36 PageID 2031




                between counsel and not having counsel simply to, in
                the State’s argument, to achieve delay, that the
                defendant demanded speedy trial, he was asked
                numerous times by Judge Stetson in the scheduling of
                his trial whether he wanted stand-by counsel or
                counsel and the defendant stated he wanted his trial
                regardless of the fact whether counsel would be
                available to assist him in trial as stand-by counsel. It
                wasn’t until today that the defendant has chosen that
                he would like counsel back in an effort to delay. He’s
                bound by his demand for speedy trial.

                      ....

                      THE DEFENDANT: I’m just saying I’m not
                trying to flip-flop the system. . . . I know absolutely
                nothing about this system. I know I read this Faretta
                inquiry and it states right off the rip if you request
                counsel, I should be requesting counsel, I’m requesting
                it and I don’t know why I’m being refused it. And other
                than that, you know, you can go on and railroad me,
                whatever you’re going to do and, you know, how you
                wait. That’s all I can say. I can’t change it. . . .

                       THE COURT: . . . I think [the prosecutor] is
                requesting that the Court advise you that during the
                rest of the trial you cannot comment on whether or not
                you requested counsel. He won’t comment on it. He is
                going to say that you chose to represent yourself. I’m
                going to say it. And even though you disagree that
                that’s what you did, based on the history of the case,
                based on conversations that you had with Judge
                Stetson before it came to me, based on your demand
                and based on your knowledge of the unavailability of
                your stand-by counsel, and based on your repeated
                request to, at the time of trial, then choose to have an
                attorney when the rest of the time you chose not to have
                an attorney, the Court cannot go on like that forever
                and ever. We could go on like that for years, so at some
                point the Court has to make a decision that you have


                                          22
Case 3:18-cv-00694-TJC-MCR Document 19 Filed 08/20/21 Page 23 of 36 PageID 2032




                changed your mind enough times that we’re going to
                proceed.

                       I told you that the filing of a demand for speedy
                trial is a serious filing. It’s not like asking for a witness’
                name. That’s how important it is. But when you
                demand speedy trial, you say you’re ready, you don’t
                need anything else. You demanded it when you were
                pro se and Judge Stetson went over all this at final
                pretrial, he gave you the option, you chose not to take
                it and said you were ready to go. You come in today at
                jury selection and ask for something different. The
                Court has ruled that we’re going to proceed without
                counsel. You can appeal that ruling and the appellate
                court can make a decision as to whether or not this
                Court’s ruling was correct. But you can’t stand up and
                say that’s not true, I did not choose to represent myself
                and - -

                      THE DEFENDANT: I’m not choosing that.

                      THE COURT: You chose that up until the time of
                selecting the jury. . . .

                      ....

                      THE DEFENDANT: . . . And what I don’t
                understand is Judge Stetson even offered to appoint me
                counsel that wouldn’t know nothing about my case,
                even if Ms. Adams wasn’t here, you know, and I - -

                      THE COURT: And you said no.

                      THE DEFENDANT: She told me she was going
                to be here. That is the reason why I said I’ll keep
                counsel, ‘cause he asked me did he want me to
                reappoint counsel or at some point in time he - - he
                might be reappointed counsel that don’t know nothing
                about your case and you’ll go to trial with somebody
                that’s not even familiar with the case. That’s what
                Judge Stetson told me.

                                             23
Case 3:18-cv-00694-TJC-MCR Document 19 Filed 08/20/21 Page 24 of 36 PageID 2033




                       THE COURT: Okay. Well, there’s a transcript of
                 every court appearance that you’ve had with Judge
                 Stetson and I’ve taken the word of the officers of the
                 court and you. I’ve taken it together and determined
                 what it seems to me the facts and the history of the case
                 are and I’ve made my ruling. And I understand you
                 don’t agree with it, but that’s how we’re going to
                 proceed.

     Id. at 131-36. The jury was then selected.

           The following morning, outside the presence of the jury, the trial court

     cited to three cases that “discuss the fact that when the defendant in each of

     those cases appeared before the Judge at their final hearing prior to the date of

     jury selection . . . that the conversation or colloquy that the Judge had with the

     defendants on that final pretrial date sufficed as the final Faretta inquiry for

     purposes of trial.” Id. at 162-63. The court explained pertinent portions of those

     cases and reiterated the same finding that Petitioner was competent to waive

     his right to counsel and his waiver was knowingly and intelligently made. See

     id. at 162-69. In pertinent part, the following conversation was had:

                        THE DEFENDANT: I’m terribly confused about
                 this situation where you’re saying that I discharged
                 counsel, I re-requested reappointment of counsel,
                 discharged counsel. That ain’t never happened. I went
                 pro se one time and I requested stand-by counsel Sissy
                 Adams. . . . I filed one motion to . . . get rid of stand-by
                 counsel because we had a conflict and I withdrew that
                 motion and I never went pro se, . . . I only went pro se
                 one time. I never re-requested counsel. I stayed pro se
                 all the way until I went to trial and I . . . felt like Ms.
                 Adams would be better at representing me in my
                 defense, you know, as far as being more knowledgeable

                                             24
Case 3:18-cv-00694-TJC-MCR Document 19 Filed 08/20/21 Page 25 of 36 PageID 2034




                with what she can object to, what she can’t object to,
                and I ain’t never went back and forth, back and forth.
                So I don’t know why the State is even going to say that
                because I haven’t went pro se but one time and that’s
                when I went to trial last month and I requested trial -
                - to be reappointed counsel at this trial.

                       As far as my hearing on final pretrial, if I
                wouldn’t have been misadvised from stand-by counsel
                that she would be available this week to sit in on my
                trial, I would have asked [Judge] Stetson, because he
                gave me the opportunity to withdraw my demand for
                speedy trial or be reappointed a counsel, but by stand-
                by counsel’s words telling me I’ll be here, I’m not going
                until the end of the week, I’ll be able to stand in on your
                trial, I said okay, I’ll be okay. The record should reflect
                that I said my attorney said she will be here and it does.

                      ....

                       Well, at this time I’m still requesting to be
                appointed counsel because I am incompetent as far as
                representing myself in this trial and . . . I’m entitled . .
                . to be represented by counsel.

                      ....

                       [PROSECUTOR:] Your Honor, I think the clerk’s
                file as well as this case, but also in conjunction with his
                other two cases - -

                      THE COURT: They all have to be read together.

                      [PROSECUTOR:] They all have to be read
                together, the robbery case, the statements of Ms. Sissy
                Adams-Jones, also what would be contained on the
                record in front of Judge Stetson . . . .

                      ....




                                            25
Case 3:18-cv-00694-TJC-MCR Document 19 Filed 08/20/21 Page 26 of 36 PageID 2035




                         THE DEFENDANT: . . . I’ve been represented in
                 three different cases with Ms. Adams and that’s where
                 the big confusion is coming in about, you know, I don’t
                 want to be represented on this and that. But I’ve never
                 actually requested that she be discharged. When I went
                 pro se, I requested she be my stand-by counsel and . . .
                 I placed the motion in to . . . fire stand-by conflict
                 counsel and be reappointed conflict-free counsel, but I
                 withdrew the motion because me and her had a talk
                 and I had an understanding, . . . reason why she was
                 doing what she did or why she said what she said and .
                 . . I withdrew that, . . . and I’ve been represented by Ms.
                 Adams for three and a half years . . . .

                       THE COURT: Okay. Well, the record will reflect
                 everything correctly. . . . What I went over from the
                 record yesterday was the clerk’s printout. I can’t
                 remember what the State said they were going over
                 which had a little more detail than what I was going
                 over. You clearly were pro se and not represented when
                 you came in here. . . .

     Id. at 170-76. The trial was held, Petitioner was found guilty, and he is serving

     life imprisonment.

        IV.   Analysis

              a. Ground One

           Petitioner argues that he was deprived of his Sixth Amendment right to

     counsel. See Doc. 1 at 3 (citing to his initial brief on direct appeal). He

     acknowledges that before his trial, he requested to proceed pro se “only one

     time.” He contends, however, that he subsequently requested counsel, but he

     “was forced on the day of trial to represent himself.”




                                             26
Case 3:18-cv-00694-TJC-MCR Document 19 Filed 08/20/21 Page 27 of 36 PageID 2036




           Petitioner, through appellate counsel, raised this claim on direct appeal.

     Petitioner acknowledged on appeal that the trial court, after conducting a

     Faretta hearing on September 27, 2012, permitted Petitioner to proceed pro se.

     Doc. 1-1 at 40. Petitioner asserted that he “was unequivocal in every court

     proceeding up until the proceedings of July 8, 2013, that he wanted to remain

     pro se in this case.” Id. According to Petitioner, “[i]t was not until it became

     clear that his stand-by counsel was not going to be available for trial, that

     [Petitioner] moved to withdraw his demand for speedy trial and advised the

     court that he wanted to terminate self-representation in this case and to have

     counsel reappointed.” Id. He requested counsel several times throughout the

     trial, but the trial court denied his requests. Id. at 40-41.

           In its answer brief, the state argued as follows:

                       The instant case was one of three of [Petitioner]’s
                 cases pending in the trial court during the same time
                 period. In the other two cases, [Petitioner] filed
                 demands for speedy trial but requested continuances
                 [whe]n the trial date arrived. Reading from the clerk of
                 court’s computer, the prosecutor related [Petitioner]’s
                 long history of retaining and discharging counsel:

                              I can let the Court know also,
                        additionally on the clerk’s screen, that
                        while the defendant demanded speed trial
                        and discharged his trial counsel in 2011,
                        he then went pro se, took back Ms. Jones
                        and then again went pro se in July of 2012.
                        On July 10th, 2012, he filed a motion to
                        discharge his counsel, a Faretta inquiry
                        was held then, and this is always right

                                              27
Case 3:18-cv-00694-TJC-MCR Document 19 Filed 08/20/21 Page 28 of 36 PageID 2037




                      before a trial is set. The trial was set in
                      June of 2012 and the defendant again
                      fired his attorney as trial was set and then
                      was allowed to continue the case to
                      September of 2012. And then it looks
                      again that counsel was reappointed in
                      September of 2012 when a November date
                      was set for trial and then again later on in
                      September of 2012, again on September
                      27th 2012. Another Faretta inquiry was
                      held and counsel was discharged. Trial
                      was then again reset. There were
                      numerous pro se motions filed and heard
                      in October of 2012. And then it appears
                      the defendant remained pro se for the
                      length of that time.

                            ....

                            And then again in March of 2013,
                      the defendant again requested to remain
                      pro se and trial was set for May of 2013.
                      The defendant later on filed his motion for
                      speedy trial in June and here we are
                      today.

                       Thus, [Petitioner]’s attempts to discharge and
                reappoint counsel, especially in the face of speedy trial
                demands, is the very definition of the type of “willy-
                nilly” manipulation of the justice system that Jones
                and Langon[6] condemn, and the trial court could not
                have abused its discretion in denying the
                reappointment of counsel under such circumstances . .
                ..

                [Petitioner] argues that the trial court and this Court
                are required to ignore [his] long history of abusing the
                judicial system. [He] cites no authority for this

     6 Jones v. State, 449 So. 2d 253 (Fla. 1984); Langon v. State, 791 So. 2d 1105
     (Fla. 4th DCA 1999).

                                           28
Case 3:18-cv-00694-TJC-MCR Document 19 Filed 08/20/21 Page 29 of 36 PageID 2038




                 proposition, despite bearing the burden of persuasion.
                 This is unsurprising, as the notion that the trial court
                 must willfully blind itself to [Petitioner]’s behavior in
                 other pending cases when evaluating the motives of the
                 [Petitioner] in the instant case is absurd. Such a rule
                 would allow a defendant to play games ad infinitum
                 with the justice system simply by restarting the game
                 in one case when their manipulations in another case
                 have reached their limit. This is precisely the kind of
                 situation that the Florida Supreme Court clearly held
                 that a trial court need not tolerate from a defendant.
                 [Petitioner]’s abusive treatment of the court system
                 caught up to him, and he cannot complain of the lack of
                 an attorney when it is his games that deprived him of
                 one.

     Doc. 1-1 at 75-77.

           In his counseled reply brief on appeal, Petitioner argued that even if he

     “abused the right of counsel in his other, unrelated, pending case, nothing in

     his behavior in that case applies in the instant case.” Id. at 116. Petitioner

     argued that his “constitutional right to counsel, as well as the right of self-

     representation, applies to each individual case; choosing to proceed pro se in

     one case does not cancel the right to counsel in another case.” Id. at 115.

           The First District Court of Appeal entered the following per curiam

     opinion:

                       The appellant, Ricky T. Oliver, appeals his
                 conviction and sentence on two counts of attempted
                 first degree murder. Appellant challenges the trial
                 proceedings on several grounds, and challenges the
                 consecutive mandatory minimum sentences imposed.
                 We affirm the convictions without comment.
                 Regarding the consecutive mandatory sentences, the

                                            29
Case 3:18-cv-00694-TJC-MCR Document 19 Filed 08/20/21 Page 30 of 36 PageID 2039




                 consecutive provision is mandatory. Walton v. State,
                 106 So. 3d 522, 528 (Fla. 1st DCA 2013), rev. granted,
                 145 So. 3d 830 (Fla. 2014). As in Walton, and Jackson
                 v. State, 157 So. 3d 539 (Fla. 1st DCA 2015) we certify
                 conflict with Irizarry v. State, 946 So. 2d 555 (Fla. 5th
                 DCA 2006).

     Doc. 9-9 at 2-3 (emphasis added). The Supreme Court of Florida subsequently

     accepted jurisdiction of the case and remanded the case for reconsideration of

     the consecutive sentences imposed. See Doc. 1-1 at 139. The First DCA then

     remanded the case to the trial court for resentencing on the issue of consecutive

     or concurrent service of the sentences on the attempted first-degree murder

     counts. See id. at 143-45. Petitioner was resentenced, and the modified

     judgment was entered on November 21, 2017, “to reflect mandatory minimum

     provisions to run concurrent.” Doc. 9-10 at 2.

           This Court finds that the state court’s adjudication of this claim is entitled

     to deference and the record supports that adjudication. The trial court

     conducted thorough and multiple Faretta inquires, wherein it (1) advised

     Petitioner of his right to counsel, the dangers and disadvantages of proceeding

     pro se, court procedures, and the nature of the charges against him and possible

     penalties; and (2) elicited information from Petitioner regarding his background

     and physical and mental capabilities. The trial court found on multiple

     occasions that Petitioner had knowingly, intelligently, and voluntarily waived

     his right to counsel. See United States v. Wilson, 979 F.3d 889, 912 (11th Cir.


                                             30
Case 3:18-cv-00694-TJC-MCR Document 19 Filed 08/20/21 Page 31 of 36 PageID 2040




     2020) (“A defendant’s waiver of his right to counsel is valid so long as his choice

     was knowing, intelligent, and voluntary.”). The court also repeatedly inquired

     of Petitioner whether he wanted to continue proceeding pro se. At the final

     pretrial hearing, which was held only 7 days prior to the jury selection,

     Petitioner specifically advised the trial court that he wanted to continue

     proceeding pro se even if his stand-by counsel could not be present on the date

     the trial was scheduled to begin—a date that was selected to accommodate

     Petitioner’s speedy trial demand. It was not until the morning of jury selection

     that Petitioner sought to have counsel reappointed to represent him.

           Petitioner’s demand for a speedy trial and his decision to proceed pro se

     until the day of jury selection suggest deliberate manipulation of the process.

     He cannot complain that his objective was frustrated by the circumstances he

     created. Cf. Horton v. Dugger, 895 F.2d 714, 716 (11th Cir. 1990) (“The

     functional right of a defendant to withdraw his request to represent himself and

     reassert the right to counsel at any time immediately before, or perhaps even

     during trial, is, absent deliberate manipulation, virtually assured.”

     (emphasis added)).

           Additionally, Petitioner argued in the state court proceedings that despite

     the trial court’s multiple warnings, he did not fully understand and he believed

     his stand-by counsel would be present at trial. He also argued that contrary to

     what the state represented, he did not flip-flop between representing himself

                                             31
Case 3:18-cv-00694-TJC-MCR Document 19 Filed 08/20/21 Page 32 of 36 PageID 2041




     and requesting counsel in the attempted murder case. The state court’s

     adjudication of this claim, however, reflects that his arguments were not

     persuasive.

           Upon thorough review of the record and the applicable law, this Court

     concludes that the state court’s adjudication of this claim was not contrary to

     clearly established federal law, did not involve an unreasonable application of

     clearly established federal law, and was not based on an unreasonable

     determination of the facts in light of the evidence presented.7 Therefore,

     Petitioner is not entitled to federal habeas relief on Ground One.

              b. Ground Two

           Petitioner claims that he was denied his Sixth Amendment right to

     counsel “by being forced to proceed upon [his demand for a] speedy trial.” Doc.

     1 at 4. He asserts that he showed “good cause to withdraw his demand for

     speedy trial” so that his standby counsel could “properly investigate the case

     [and] complete discovery,” but the trial court denied it.

           Petitioner, with the help of appellate counsel, raised this claim on direct

     appeal. He argued that good cause was shown for the following reasons: “as all




     7 See Moody v. Comm’r, Alabama Dep’t of Corr., 682 F. App’x 802, 809 (11th Cir.
     2017) (recognizing that the Supreme Court in Marshall v. Rodgers, 569 U.S. 58,
     63-64 (2013), “has already determined that there is no clearly established
     federal law with regard to how a court is to treat a request for counsel made
     after a valid Faretta waiver”).

                                            32
Case 3:18-cv-00694-TJC-MCR Document 19 Filed 08/20/21 Page 33 of 36 PageID 2042




     parties were aware, the sole reason for moving to withdraw the demand was

     because [Petitioner] wanted counsel appointed.” Doc. 1-1 at 47. He continued,

     “The trial court’s error in sustaining the State’s objection to the withdrawal of

     the demand for speedy trial and objection to alternative counsel being

     appointed, required [Petitioner] to proceed to trial denied of his right to

     counsel.” Id. at 48.

           In its answer brief, the state first argued that Petitioner “failed to

     preserve any argument that good cause existed to withdraw his demand for

     speedy trial.” Id. at 84. Second, on the merits, the state argued that Petitioner’s

     “only cause for withdrawing his demand [for speedy trial] was his

     unpreparedness for trial, and that cannot constitute good cause.” Id. at 86.

     According to the state, Petitioner “used his demand for a speedy trial to

     manipulate the court’s docket without any bona fide desire for a speedy trial,

     and he cannot complain when such impermissible efforts backfired on him.” Id.

     In support of its position, the state asserted that Petitioner’s actions were an

     attempt to delay his proceedings, “based on his consistent pattern of demanding

     speedy trial and then withdrawing the demand immediately before trial in his

     other two pending cases.” Id. at 87. Finally, the state contended that Petitioner’s




                                             33
Case 3:18-cv-00694-TJC-MCR Document 19 Filed 08/20/21 Page 34 of 36 PageID 2043




     request for counsel was merely a relabeling of “unpreparedness,” which cannot

     constitute good cause to withdraw a speedy trial demand. Id. at 88.

           In his counseled reply brief on appeal, Petitioner asserted that his claim

     was properly preserved, and that the state’s argument about Petitioner abusing

     the judicial process relied on facts from Petitioner’s other cases which are not

     relevant to this case. Id. at 119-20.

           The First DCA affirmed Petitioner’s convictions without comment. Doc.

     9-9 at 2-3. Insofar as Petitioner argues that the trial court erred when it failed

     to find good cause to withdraw his demand for speedy trial under Florida Rule

     of Criminal Procedure 3.191(g), that assertion is wholly a matter of state law

     that is not cognizable on federal habeas review. Indeed, the purpose of a federal

     habeas proceeding is to review the lawfulness of Petitioner’s custody to

     determine whether that custody is in violation of the Constitution or laws or

     treaties of the United States. See Coleman v. Thompson, 501 U.S. 722 (1991).

     Only in cases of federal constitutional error will a federal writ of habeas corpus

     be available. See, e.g., Jones v. Goodwin, 982 F.2d 464, 471 (11th Cir. 1993).

     Indeed, “it is not the province of [this Court] to reexamine state-court

     determinations on state-law questions.” Estelle v. McGuire, 502 U.S. 62, 67-68

     (1991).

           Nevertheless, to the extent he argues that as a result of that denial, he

     was denied his constitutional right to counsel, this Court concludes that the

                                             34
Case 3:18-cv-00694-TJC-MCR Document 19 Filed 08/20/21 Page 35 of 36 PageID 2044




     state court’s adjudication was not contrary to clearly established federal law,

     did not involve an unreasonable application of clearly established federal law,

     and was not based on an unreasonable determination of the facts in light of the

     evidence presented. Therefore, Petitioner is not entitled to federal habeas relief

     as to Ground Two.

           Accordingly, it is

           ORDERED:

           1.    The Petition (Doc. 1) is DENIED and this case is DISMISSED

     WITH PREJUDICE.

           2.    The Clerk shall enter judgment dismissing this case with

     prejudice, terminate any pending motions, and close the file.

           3.    If Petitioner appeals the denial of the Petition, the Court denies a

     certificate of appealability. Because the Court has determined that a certificate

     of appealability is not warranted, the Clerk shall terminate from the pending




                                            35
Case 3:18-cv-00694-TJC-MCR Document 19 Filed 08/20/21 Page 36 of 36 PageID 2045




     motions report any motion to proceed on appeal as a pauper that may be filed

     in this case. Such termination shall serve as a denial of the motion.8

           DONE AND ORDERED at Jacksonville, Florida, this 20th day of

     August, 2021.




     JAX-3 7/28
     c:
     Ricky T. Oliver, #102311
     Counsel of Record




     8 The Court should issue a certificate of appealability only if the Petitioner
     makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C.
     § 2253(c)(2). To make this substantial showing, Petitioner “must demonstrate
     that reasonable jurists would find the district court’s assessment of the
     constitutional claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282
     (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that “the issues
     presented were ‘adequate to deserve encouragement to proceed further.’”
     Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle,
     463 U.S. 880, 893 n.4 (1983)). Here, after consideration of the record as a whole,
     the Court will deny a certificate of appealability.

                                            36
